DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of claims 2-9 and 18-21 in the reply filed on 9/26/2022 is acknowledged.  The traversal is on the ground(s) that claims 10-17 have been amended to avoid the grounds for restriction.  This is found persuasive.  All claims are being examined for their merits.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 2-5, 7-13, 15-21 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by King (US 2004/0162594, hereinafter “King”), or in the alternative, under 103(a) as being obvious over King in view of Parramon et al. (US 2004/0059392, hereinafter “Parramon”).
In regards to claims 2, 10, and 18, King discloses a method/non-transitory machine-readable medium using an implantable device (Fig. 1), comprising: a neural stimulator configured to deliver a programmed intermittent neural stimulation therapy for an extended therapy application (abstract, par. 0043 and 0059), the programmed intermittent neural stimulation therapy including a programmed series of stimulation ON times and stimulation OFF times (par. 0043 and 0059), each programmed stimulation ON time for the programmed intermittent neural stimulation therapy including a programmed neural stimulation burst of neural stimulation pulses (e.g., Fig 3b), the neural stimulator including: a pulse generator configured to generate the neural stimulation pulses for the neural stimulation therapy (element 114, par. 0038); and a modulator to adjust the neural stimulation therapy (pars. 0024, 0038, 0046; claims 30 and 31; portion of controller/pulse generator that adjusts therapy in response to the sensor); a monitor to monitor at least one parameter during stimulation ON times and during stimulation OFF times of the programmed intermittent neural stimulation therapy (portion of controller that acquires the response of the sensor), the at least one parameter being affected by depolarization of a non-targeted nerve (pars. 0013-0022); and a controller operably connected to the monitor, and configured to detect a change for the at least one parameter between the stimulation ON and stimulation OFF times and provide a therapy control signal to the modulator to avoid the depolarization of the non-targeted nerve (pars. 0024, 0038, 0046; claims 30 and 31).  King expressly discloses several applications that would appear to necessarily require “a programmed series of stimulation ON times and stimulation OFF times,” such as micturition or defecation (pars. 0014-0015); peristalsis for eating, drinking, or urine transport (pars. 0016-0019); or walking or joint movement (par. 0021-0022) that happen periodically throughout a patient’s day or days, and so are “programmed” per the overall algorithm to occur on an intermittent basis and in series, even if triggered.  King further discloses that the blocking stimulation (and so by implication the intended stimulation as well) is applied “for instance just a few times per hour or per month, depending on the application” (par. 0043) or “for instance many times per day” (par. 0059).  Alternatively and additionally, King does not expressly and explicitly indicate that the on/off bursts are pre-programmed over a plurality of intervals.  However Parramon, in the same field of endeavor of neural stimulation, teaches that it was well-known in the art to provide neural stimulation as a series of intermittent bursts to provide the predictable results of mimicking natural nerve traffic and thereby more effectively providing accurate signals to the nerve and allowing customization of the signal parameters to meet a particular patient’s needs (par. 0077 and 0088).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King by providing the nerve stimulation as a series of intermittent bursts to provide the predictable results of mimicking natural nerve traffic and thereby more effectively providing accurate signals to the nerve and allowing customization of the signal parameters to meet a particular patient’s needs.
In regards to claims 3, 11, and 19, the monitor includes a monitor of nerve traffic affected by depolarization of the non-targeted nerve (pars. 0024, 0038, 0046; claims 30 and 31; monitoring nerve traffic as reflected in the effect on the tissue at the second site).
In regards to claims 4, 12, and 20, the modulator is configured to adjust an amplitude of the neural stimulation pulses to avoid the depolarization of the non-targeted nerve (par. 0024, claim 30).  
In regards to claims 5 and 13, the modulator is configured to adjust a frequency of the neural stimulation pulses to avoid the depolarization of the non-targeted nerve (par. 0024, claim 30).
In regards to claims 7 and 15, the modulator is configured to adjust a pulse width of the neural stimulation pulses to avoid the depolarization of the non-targeted nerve (par. 0024, claim 30).  
In regards to claims 8 and 16, the modulator is configured to adjust a duty cycle of the neural stimulation pulses to avoid the depolarization of the non-targeted nerve (par. 0024, claim 30).  
In regards to claims 9, 17, and 21, the intermittent neural stimulation therapy causes at least one physiological response including a change in the at least one physiological response when transitioning from stimulation ON times to stimulation OFF times or when transitioning from stimulation OFF times to stimulation ON times, and the modulator is configured to maintain a predefined change in the monitored at least one physiological response when transitioning from stimulation ON times to stimulation OFF times or when transitioning from stimulation OFF times to stimulation ON times (pars. 0013-0024 -- blocking the stimulation at the second site during “desired effect” stimulation, a predefined change from what would otherwise be occurring without the block).

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King in view of Parramon.  King discloses the essential features of the claimed invention including modifying/optimizing the signal parameters to avoid non-targeted stimulation, but does not disclose one of those modifiable parameters is a burst frequency.  However Parramon, in the same field of endeavor of neural stimulation, teaches that it was well-known in the art to provide neural stimulation as a series of modifiable intermittent bursts to provide the predictable results of mimicking natural nerve traffic and thereby more effectively providing accurate signals to the nerve and allowing customization of the signal parameters to meet a particular patient’s needs (par. 0077 and 0088).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King by providing the nerve stimulation as a series of modifiable intermittent bursts to provide the predictable results of mimicking natural nerve traffic and thereby more effectively providing accurate signals to the nerve and allowing customization of the signal parameters to meet a particular patient’s needs.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,126,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,682,434. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,623,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kroll et al. (US 7,123,961) is another teaching of neural stimulation that avoids side-effect stimulation (Figs. 6 and 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792